DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 3, 6-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by 
KERBER GL ET AL: "Fabrication of Submicrometer High Currant Density Junctions”,
IEEE TRANSACTIONS ON APPLIED SUPERCONDUCTIVITY,
IEEE SERVICE CENTER, LOS ALAMITOS, CA, US,
vol. 18, no.3, 1  June 2009 (2006-06-01), pages 159-166.


1. A method of forming a superconductor structure, the method comprising: 
forming a superconductor line (Nb) in a first dielectric layer (silicon dioxide) (Fig.1);
forming a resistor (PdAu-resistor) with an end coupled to an end of the superconductor line; 
forming a second dielectric layer overlying the resistor (upper level silicon dioxide); 
etching a tapered opening (note the shape of the TRIW) through the second dielectric layer to the resistor; and
 performing a contact material fill  (TRIW) with a normal metal material to fill the tapered opening and form a normal metal connector coupled to the resistor.  


    PNG
    media_image1.png
    352
    760
    media_image1.png
    Greyscale

 
2. The method of claim 1, wherein the normal metal connector is coupled to a mid- portion of the resistor (Fig.1).

3. The method of claim 1, wherein the superconductor line is a first superconductor line, and further comprising a second superconductor line disposed in the first dielectric layer spaced apart from the first superconductor line (Fig.1 (note the multiple layers of Nb)).  

6. The method of claim 1, further comprising forming a superconductor contact that is in contact with an end of the superconductor line opposite an end of the superconductor line that is coupled to the resistor (junction).  

7. The method of claim 6, further comprising forming another superconductor line in contact with the superconductor contact to form a damascene superconductor connector, the another superconductor line having a surface that is planar with a top surface of the second dielectric layer (junction).  

8. The method of claim 1, wherein the normal metal connector is coupled to an end- portion of the resistor (Fig.1).  

9. The method of claim 1, wherein the resistor is formed from one of titanium tungsten (TiW), molybdenum or molybdenum nitride (Mo, MoN), or palladium gold (PdAu) and the superconductor line is formed from one of niobium, aluminum and tantalum (PdAu/Nb-Fig.1).  

Allowable Subject Matter
Claims 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claim 12 as recited therein.  More specifically, the closest piece of prior art as cited above, (KERBER GL ET AL: "Fabrication of Submicrometer High Currant Density Junctions”) fails to teach nor suggest a resistor with a resistor contact end extending through the second dielectric layer to an end of the superconductor line, and a connecting portion connecting to the resistor contact end and residing within the third dielectric layer; and a normal metal connector that connects to the resistor through the tapered opening, in combination with the remaining limitations of claim 12,  Claims 13-20 depend from claim 12 and therefore also include allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claims 4-5, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to teach nor suggest the resistor structure recited in claims 4-5 as recited below: 

4. The method of claim 3, wherein the resistor has a first resistor contact coupled to the first superconductor line and a second resistor contact coupled to the second superconductor line, and the resistor has a connecting portion connecting the first resistor contact to the second resistor contact.  
5. The method of claim 4, wherein the connecting portion extends past both the first resistor contact and the second resistor contact and provides a substantial portion of the resistance value of the resistor.

Moreover, prior art fails to teach nor suggest the liner material as recited in claims 10-11 as recited below:
10. The method of claim 1, further comprising depositing a liner material to fill the tapered opening and extend over a portion of the second dielectric layer, and wherein the performing a contact material fill with a normal metal material comprises depositing a normal metal material over the liner material within the tapered opening and extending over the portion of the second dielectric layer, such that the liner material and the normal metal material collectively form the normal metal connector .  
11. The method of claim 10, wherein the liner material is formed of titanium and the normal metal is formed of gold.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



5/7/22